Citation Nr: 1111079	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for a chronic sinus condition, to include as due to exposure to oil fires and or jet fuel fumes.  

2.  Entitlement to service connection for a chronic sinus condition, to include as due to exposure to oil fires and or jet fuel fumes.  

3.  Entitlement to service connection for a left knee condition, to include as secondary to a right knee condition.  

4.  Entitlement to an evaluation in excess of 10 percent for a service-connected lumbar strain.  

5.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a right knee injury with patellofemoral pain syndrome.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from February 1992 to December 1994.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from October 2007 and June 2008 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Offices in Nashville, Tennessee and St. Petersburg, Florida, respectively.  Original jurisdiction resides with the VA Regional Office in Nashville, Tennessee (the RO).  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Nashville RO in July 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

After the July 2010 hearing, the Veteran submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  


The issues of (1) entitlement to service connection for a chronic sinus condition, to include as due to exposure to oil fires and or jet fuel fumes, (2) entitlement to service connection for a left knee condition, to include as secondary to a right knee condition, (3) entitlement to an evaluation in excess of 10 percent for a service-connected lumbar strain and (4) entitlement to an evaluation in excess of 10 percent for service-connected residuals of a right knee injury with patellofemoral pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a chronic sinus condition.

2.  Additional evidence received since the April 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for a chronic sinus condition.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision, denying the claim of service connection for a sinus condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence have been submitted for the claim of entitlement to service connection for a chronic sinus condition; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

As to the petition to reopen the claim of service connection for a chronic sinus condition, that petition has been granted, as discussed below.  As such, the Board finds that any deficiency related to the VCAA concerning petitions to reopen is rendered moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board additionally notes that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation subject to service connection.  See 38 C.F.R. § 3.303(c) (2010).  VA regulations specifically prohibit service connection for congenital and/or development defect unless it is subject to a superimposed disease or injury which creates additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  They cannot be service connected as a matter of law, absent evidence of aggravation by superimposed disease or injury, which the record does not demonstrate.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Discussion

Additionally, the Board observes that the Veteran, at all times prior to the July 2010 VA hearing, claimed that his chronic sinus condition was etiologically related to his service.  However, in testimony provided at the July 2010 VA hearing, the Veteran asserted that his chronic sinus condition was due to exposure to smoke from oil fires and/or fumes from jet fuels.  See the July 2010 VA hearing transcript at pages 10 and 13, respectively.  A new etiological theory does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Therefore, the Board has recharacterized the issue on appeal as stated on the title page. 

The Board notes the RO did not reopen the Veteran's chronic sinus condition claim during the pendency of the appeal.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

The Veteran originally filed claim for service connection for a chronic sinus condition in April 1995.  That claim was denied in a June 1995 rating decision.  Specifically, the Veteran's claim was denied on the basis that the medical evidence of record failed to reflect that the Veteran was diagnosed with chronic sinusitis.  The Veteran submitted additional medical evidence to the RO, and in a November 1995 rating decision, the RO continued to deny the Veteran's chronic sinus condition claim because, while the Veteran had been diagnosed with chronic sinusitis, there was no medical evidence of in-service incurrence or medical nexus; Hickson elements (2) and (3).  The Veteran did not initiate an appeal and the underlying decision became final.  38 U.S.C.A. § 7104.

The Veteran filed a petition to reopen this previously-denied claim in December 2004.  This claim was denied in the April 2005 rating decision for lack of medical evidence which satisfied Hickson elements (2) and (3).  The Veteran did not initiate an appeal and the underlying decision became final.  38 U.S.C.A. § 7104.

At the time of the final April 2005 RO denial, evidence of record included the Veteran's service treatment records, VA treatment records and the report from a March 2005 VA examination.  

Since the April 2005 final denial, the Veteran's VA treatment records reflect the Veteran's complaints of "sinus problems" which started during his service and have continued since that time.  See e.g., a VA treatment record dated in March 2008.  Indeed, this evidence is congruent with the Veteran's testimony at the July 2010 VA hearing.  See the July 2010 VA hearing transcript at pages 9 - 11.  This evidence is new and material, as it was not before the RO at the time of the April 2005 rating decision and pertains to incurrence and continuity of symptomatology.  Accordingly, this evidence raises a reasonable possibility of substantiating the Veteran's sinus condition claim.  The Board concludes that new and material evidence has been submitted; the claim for service connection for a chronic sinus condition is reopened.  See 38 C.F.R. § 3.156; see also Shade, supra.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a chronic sinus condition is reopened, and to this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required concerning the claims enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

The Sinus Claim

As noted above, the Veteran has been diagnosed with chronic sinusitis.  See e.g., the May 1995 and March 2005 VA examination reports.  Additionally, a CT scan dated in March 2008 reflects that the Veteran has a right maxillary sinus mucous retention cyst.  Hickson element (1) has been demonstrated.  

Also noted above, the Veteran has asserted that he suffered from "sinus problems" and was exposed to smoke from oil fires and jet fuel fumes during his service.  The Veteran is certainly competent to make assertions relating to occurrences which he has experienced.  See Layno and Rucker, both supra.  The Board certainly has no reason to disbelieve the Veteran's assertions.  Indeed, the Veteran's service treatment records reflect several instances of complaints of and treatment for sinus conditions during his service and his service records reflect that his asserted exposure are commensurate with the duties and obligations of his MOS as a yeoman on a ship stationed in Southwest Asia.  Accordingly, for the purposes of this decision, Hickson element (2) has been demonstrated.  

As to crucial Hickson element (3), medical evidence of a nexus between the claimed in-service disease or injury and the current disability, review of the Veteran's VA claims file reflects that no nexus opinion has been obtained concerning the Veteran's chronic sinus condition.  Specifically, the May 1995 and March 2005 VA examiners failed to address the etiology of the diagnosed condition.  

VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, this claim must be remanded so that a medical nexus opinion addressing the etiology of the Veteran's chronic sinus condition may be obtained.  

The Left Knee Claim

Prior to the July 2010 VA hearing, the Veteran had contended that his left knee condition was caused and/or aggravated by his service-connected right knee condition.  See e.g., the Veteran's January 2008 claim.  However, at the July 2010 VA hearing, the Veteran asserted that he hurt his left knee during service; thus asserting a claim for service connection on a direct basis.  See the July 2010 VA hearing transcript at pages 3 - 5.  The laws and regulations pertaining to direct service connection have been enumerated above and will not be repeated.  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  See also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is uncontroverted that the Veteran has been diagnosed with mild patellofemoral syndrome of the left knee.  See the March 2008 VA examination report.  Accordingly, Hickson/Wallin element (1) has been demonstrated.  

As discussed above, the Veteran is competent to report his in-service left knee injury.  Additionally, service connection has been awarded for residuals of a right knee injury with patellofemoral pain syndrome.  See a November 1995 rating decision.  Accordingly, Hickson/Wallin element (2) has been demonstrated.  

Regarding Hickson element (3), the Veteran's VA claims file is devoid of any evidence addressing a medical nexus under the theory of direct service connection concerning his left knee.  Accordingly, the Board concludes that this claim must be remanded to obtain such an opinion.  

Further, concerning Wallin element (3), a medical nexus under the theory of secondary service connection, the Board notes that the only medical opinion addressing this matter is inadequate for the purposes of this decision.  After a review of the Veteran's VA claims file and a physical examination, the March 2008 VA examiner stated:  

"[I]t is less likely than not that the patellofemoral syndrome of one knee will result in patellofemoral syndrome of the other knee and it is more likely than [not that] heavy lifting, squatting and other activities that cause strain on a knee currently will result [in] pain in that knee."  

See the March 2008 VA examination report.  

While this opinion addresses secondary causation, aggravation is not discussed.  As noted above, the Court specifically ruled in Allen that service connection may be granted when a nonservice-connected disability is aggravated by a service-connected disability.  Since the theory of secondary service connection from aggravation is not adequately addressed, the Board finds that this examination and opinion are inadequate for the purposes of this decision and a remand is in order.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

The Lumbar Strain and Right Knee Claims

The Veteran was last accorded a VA examination for his service-connected lumbar strain and right knee conditions in March 2008.  The physical evaluation completed at that time demonstrated pain and limitation of motion of the low back and right knee.  The March 2008 VA examiner observed that the Veteran did not wear a brace on his low back or right knee.  

Subsequently, the Veteran has asserted that both of these disabilities have increased in severity.  Specifically, at the personal hearing conducted before the undersigned in July 2010, the Veteran testified that he now experiences radicular symptoms and utilizes back and knee brace to limit painful movement and maintain stability.  See the July 2010 VA transcript at pages 15 and 20.  Moreover, the Veteran has asserting that the radicular pains associated with his lumbar strain have increased.  See the July 2010 VA hearing transcript at page 15.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's contentions of increased low back and right knee symptomatology since the most recent examination in March 2008, the Board finds that additional VA examination is necessary to determine the current nature and extent of these service-connected disabilities.

Additionally, at the July 2010 VA hearing, the Veteran stated that he has received private chiropractic treatment from J.W., D.C.  See the July 2010 VA hearing transcript at page 14.  Review of the Veteran's VA claims file reflects only one treatment record from J.W., D.C.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  Therefore, upon remand, the AMC should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his service-connected low back and/or right knee conditions.  

2.  The Veteran should be asked to complete a release for any private treatment records identified, to include records from J.W., D.C.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected low back and right knee conditions.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

4.  After the completion of above, schedule the Veteran for a VA sinus examination.  The claims file must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination and opinions.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

(a)  Specify the nature of any current chronic sinus conditions, and provide diagnoses for all identified disabilities.  

(b)  The examiner should then provide an opinion as to whether any diagnosed sinus condition at least as likely as not (i.e., probability of 50 percent) had its onset during the Veteran's service.  

(c)  If the examiner concludes that the Veteran's current sinus condition(s) did not have its/their onset during the Veteran's service, the examiner should then provide an opinion as to whether any diagnosed sinus condition is at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's active service, to include exposure to smoke from oil fires of jet fuel fumes.  

A detailed rationale should be provided for all opinions.  If it any requested opinion cannot be requested without invoking processes related to guesses or based upon mere speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  

5.  Additionally, schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination and opinions.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

(a)  Specify the nature of any current left knee conditions, and provide diagnoses for all identified disabilities.  

(b)  The examiner should then provide an opinion as to whether any diagnosed condition of the left knee is at least as likely as not (i.e., probability of 50 percent) aggravated by the Veteran's service-connected right knee condition.  

(c)  The examiner should then provide an opinion as to whether any diagnosed condition of the left knee is at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's active service.  

A detailed rationale should be provided for all opinions.  If it any requested opinion cannot be requested without invoking processes related to guesses or based upon mere speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  

(d)  The examiner should also ascertain the severity and manifestations of the Veteran's service-connected lumbar strain and right knee condition.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected lumbar strain and right knee disabilities.  The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar strain and right knee under the applicable rating criteria.  

(e)  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Specifically, the VA examiner should perform an EMG and NCS, if appropriate.  If such testing is not appropriate, the examiner should provide a rationale for why such testing is not appropriate.  

6.  The examination reports must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  

7.  The AMC should then readjudicate the claims in light of all of the evidence of record on the merits.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


